My view is that the peremptory writ issued in this case was too broad because although the legislature had passed an Act fixing the salary of the judge of the Court of Crimes of Duval County which had the effect of an appropriation, that particular appropriation was not considered in computing the current tax levy, hence only such funds as are available in excess of other appropriations should be ordered paid to the relator.
Because of my belief that the peremptory writ is too broad, I am unable to agree to the opinion concurred in by a majority of the court.